Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8118377 to Chen et al (hereinafter Chen).
Chen discloses (Claims 1 and 10). A server cabinet comprising: a first housing 40; a second housing 10; and a locking device for locking a first housing 40 to a second housing 10, the locking device comprising: a first locking member positioned at the first housing 40 and comprising a clamping portion, one end of the clamping portion defining a latching slot (defined by hook 462); and a second locking member positioned at the second housing, one end of the second locking member forming a locking portion Claims 2 and 11). wherein the first locking member further comprises a connecting portion 42, the connecting portion 42 is fixed to the first housing and is connected to the clamping portion; (Claims 3 and 12). wherein the clamping portion comprises a receiving portion and a button portion 43, one end of the receiving portion defines the latching slot, the button portion 43 is positioned at another end of the receiving portion, the latching slot moves relative to the locking portion by pressing the button portion 43; (Claims 4 and 13). wherein one side of the connecting portion 42 defines a through groove, the through groove is configured to receiving the receiving portion; (Claims 5 and 14). wherein the connecting portion 42 is bent to two sides away from the through groove and forms at least one fixing portion at the bending portion, the connecting portion is fixed to the first housing through the at least one fixing portion (such as shown in Fig. 2); (Claims 6 and 15). wherein two sides of one end of the receiving portion adjacent to the button portion extend along a direction away from the connecting portion and defines a first hinge hole 4322, a side wall of the through groove defines a second hinge hole 422, the second hinge hole 422 corresponds to the first hinge hole 4322, a hinge shaft 50 sleeved with a torsion spring 60 passes through the second hinge hole 422 and the first hinge hole 4322, the clamping portion is rotatably connected to the connecting portion (such as Claims 7 and 16). wherein the first housing 40 defines a through hole, the button portion is exposed from the through hole (such as shown in Fig. 6); (Claims 8 and 17). wherein when the first housing 40 provided with the first locking member moves toward the second housing 10 until the latching slot is positioned corresponding to the locking portion, the first locking member is pressed, the locking portion is locked to the latching slot and the first housing is locked to the second housing; (Claims 9 and 18). wherein when the button portion is pressed, the latching slot is detached from the locking portion, the first housing is dragged to move along a direction away from the second housing, the first housing and the second housing are unlocked.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
March 12, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637